Case 1:19-cv-01891-JEJ Document1 Filed 10/31/19 Page 1 of 10

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

Alicia Lacy
32 West King Street, Apt. 3
York, PA 17401

 

 

JURY DEMANDED
Plaintiff,
Wi
No.
County of York, Pennsylvania
28 East Market Street
York, PA 17401-1590
Defendant.
CIVIL ACTION COMPLAINT
I. Parties and Reasons for Jurisdiction.
Li. Plaintiff, Alicia Lacy (hereinafter “Lacy” or “Plaintiff”’), is an adult individual
residing at the above address, and is African-American.
2. Defendant, County of York, Pennsylvania (hereinafter “County” or “Defendant”)

is one of the Commonwealth’s 67 counties and has more than 440,000 residents.

Bs The County is governed by three Commissioners.

“. The County also has ten county departments headed by independently elected
officials called row officers who are elected to serve four year terms.

5. One of these county departments is the Recorder of Deeds.

6. At all times relevant hereto, the Recorder of Deeds was and still is headed by
Laura J. Shue, a Caucasian female.

a At all times relevant herein, Defendant acted by and through its agents, servants,
and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for Defendant.
Case 1:19-cv-01891-JEJ Document1 Filed 10/31/19 Page 2 of 10

8. At all times material hereto, the County qualifies as Plaintiff's employer pursuant
to the Title VII of the Civil Rights Act.

9. Plaintiff has exhausted her administrative remedies pursuant to the Equal
Employment Opportunity Act. (See Exhibit A, a true and correct copy of a “right-to-sue” letter
issued by the Equal Employment Opportunity Commission.)

10. This action is instituted pursuant to the Civil Rights Act of 1964 and applicable
federal law.

Il. Jurisdiction is conferred by 28 U.S.C. §§ 1331 and 1343.

12. Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this
district because Defendant conducts business in this district, and because a substantial part of the
acts and/or omissions giving rise to the claims set forth herein occurred in this judicial district.
Plaintiff was working for Defendant in the Middle District of Pennsylvania at the time of the
illegal actions by Defendant as set forth herein.

II. Operative Facts.

13. Inor about April 2018, Plaintiff was hired by Defendant as a clerk for the
Recorder of Deeds.

14. Some of Plaintiff's co-workers who also worked for the County were Brad
Dougherty, Melissa Christine, and Tina Channel, all of whom are Caucasian.

15. As Ms. Lacy was a new employee in the Recorder of Deeds, all work that Ms.
Lacy completed needed to be approved by either Ms. Channel or Ms. Christine.

16. | Throughout Ms. Lacy’s employment with Defendant, Ms. Lacy witnessed and

was subjected to racist comments by Mr. Dougherty, Ms. Christine, and Ms. Channel.
Case 1:19-cv-01891-JEJ Document1 Filed 10/31/19 Page 3 of 10

17. In or about May 2018, after residents of the county had left the Recorder of Deeds
office, including two young African-American children in school uniforms, Ms. Lacy heard her
co-workers, Ms. Christine and Ms. Channel describe the children as “ghetto.”

18. In response, Ms. Lacy approached them, telling her co-workers that the children
were not “ghetto” but were in their school uniforms.

19. Ms. Lacy also heard her co-workers discussing an African-American football
player, Colin Kaepernick, stating that he should move back to Africa.

20. Ms. Lacy was also made to feel uncomfortable and intimidated through the
continuous stares from Mr. Dougherty, Ms. Christine, and Ms. Channel on the day when Ms.
Lacy wore a dashiki to work.

21. As a result, Ms. Lacy never wore any clothes with African print again.

22. In or about June 2018, due to the comments she had heard from her co-workers,
as well as the reactions she was receiving from them, Ms. Lacy approached the Recorder of
Deeds, Ms. Shue, describing the racist nature of the work place, and requesting that her seat be
moved away from Mr. Dougherty, Ms. Christine, and Ms. Channel.

23. In response, Ms. Shue denied Ms. Lacy’s request, explaining that Ms. Lacy was
being used to cultivate the need for diversity.

24. Further, no action or investigation was initiated concerning the racist and
discriminatory behavior by Mr. Dougherty, Ms. Christine, and Ms. Channel.

25. As no action was taken by Defendant, Defendant’s employees continued to
engage in making racist and discriminatory comments, all in Ms. Lacy’s presence.

26. On or about XXXXXXX, an African-American co-worker was speaking to her

husband, who is also African-American, in the breakroom for the Recorder of Deeds.
Case 1:19-cv-01891-JEJ Document1 Filed 10/31/19 Page 4 of 10

27. As aresult of this interaction, an employee from the Recorder of Deeds contacted
the police.

28. The police investigated the situation and left Defendant’s breakroom.

29. Following the police leaving, Ms. Channel stated to Ms. Lacy, “You people
always get so sensitive.”

30. As the only commonality between Ms. Lacy and the other co-workers were that
they were African-American, Ms. Lacy knew that Ms. Channel meant African-Americans when
she said “you people.”

31. Despite no action being taken, Ms. Lacy continued to make complaints to Ms.
Shue but Ms. Shue continued to ignore Ms. Lacy’s complaints.

32. On or about October 26, 2018, Plaintiff was reassigned to work voter’s poll
preparation in a warehouse despite being hired by Defendant to work for the Recorder of Deeds
and despite the fact that Defendant has a Department of Elections and Voter Registration.

33. Ms. Lacy never requested to be reassigned to work voter’s poll preparation.

34. Ms. Lacy was never informed that she was going to be reassigned to work voter’s
poll preparation.

35. | Onor about November 2, 2018, Defendant terminated Ms. Lacy’s employment
due to alleged poor work performance.

36. | Upon information and belief, Ms. Lacy believes her termination is in retaliation
for her complaints about the racist and discriminatory behavior of her co-workers.

37. Asa direct and proximate result of Defendant’s conduct, Plaintiff sustained great
economic loss, future lost earning capacity, lost opportunity, loss of future wages, as well

emotional distress, humiliation, pain and suffering and other damages as set forth below.
Case 1:19-cv-01891-JEJ Document1 Filed 10/31/19 Page 5 of 10

III. Causes of Action.
COUNT I
TITLE VII —- DISCRIMINATION
(42 U.S.C.A. § 2000e-2(a))

38. Plaintiff incorporates paragraphs 1-37 as if fully set forth at length herein.

39. Defendant took adverse action against Plaintiff through its harassment and
discriminatory comments, ignoring Plaintiff's complaints of harassment, and the eventual
termination of Plaintiff's employment.

40. __ Plaintiff's status as an African-American places her in a protected class.

4], Plaintiff's membership in a protected class was a motivating factor in Defendant’s
decision to harass, discriminate, and ultimately terminate her employment.

42. Plaintiff suffered disparate treatment by Defendant, as set forth above.

43. As such, Defendant’s decision to harass, discriminate, ignore Plaintiff's
complaints of harassment, treat Plaintiff differently than her Caucasian co-workers, and
ultimately terminate Plaintiff's employment is an unlawful employment practice, under 42.
U.S.C. § 2000e-2(a).

44. _ As a proximate result of Defendant’s conduct, Plaintiff sustained significant
damages, including but not limited to: great economic loss, future lost earning capacity, lost
opportunity, loss of future wages, loss of front pay, loss of back pay, as well as emotional
distress, mental anguish, humiliation, pain and suffering, consequential damages and Plaintiff
has also sustained work loss, loss of opportunity, and a permanent diminution of earning power
and capacity and a claim is made therefore.

45. Asaresult of the conduct of Defendant, Plaintiff hereby demands punitive

damages.
Case 1:19-cv-01891-JEJ Document1 Filed 10/31/19 Page 6 of 10

46. Pursuant to the Civil Rights Act of 1964, 42 U.S.C. §2000e-2(a), et seg., Plaintiff
demands attorneys’ fees and court costs.
COUNT II
TITLE VUI- RETALIATION
(42 U.S.C.A. § 2000e-3(a))

47. Plaintiff incorporates paragraphs 1-46 as if fully set forth at length herein.

48. At set forth above, Plaintiff complained to her supervisor regarding the
harassment and discrimination she was witnessing and experiencing and as such, Plaintiff was
engaged in protected activity under Title VII of the Civil Rights Act.

49. Defendant took adverse action against Plaintiff by terminating Plaintiff's
employment.

50. As set forth above, Plaintiffs participation in protected activity was a motivating
factor in Defendant’s decision to terminate Plaintiff's employment.

51. As such, Defendant’s decision to terminate Plaintiff's employment is a retaliatory
action prohibited by the Civil Rights Act of 1964, § 704(a).

52. As a proximate result of Defendant’s conduct, Plaintiff has sustained significant
damages, including but not limited to: great economic loss, future lost earning capacity, lost
opportunity, loss of future wages, loss of front pay, loss of back pay, as well as emotional
distress, mental anguish, humiliation, pain and suffering, consequential damages and Plaintiff
also sustained work loss, loss of opportunity, and a permanent diminution of earning power and
capacity and a claim is made therefore.

53. | Asaresult of the conduct of Defendant, Plaintiff hereby demands punitive

damages.
Case 1:19-cv-01891-JEJ Document1 Filed 10/31/19 Page 7 of 10

54. Pursuant to the Civil Rights Act of 1964, § 704(a), 42 U.S.C. §2000e-3(a), et seq.,
Plaintiff demands attorneys’ fees and court costs.

COUNT Ill
DISCRIMINATION AND RETALIATION
(42 U.S.C § 1981)

55. Plaintiff incorporates paragraphs 1-54 as if fully set forth at length herein.

56. As set forth above, Plaintiff was subjected to differential treatment in the terms
and conditions of her employment on account of her race and national origin as well as to a
racially hostile environment and retaliation in her employment with Defendant.

57. As set forth above, Defendant took adverse action against Plaintiff by terminating
her employment.

58. __ As set forth above, Plaintiff's membership in a protected class and participation in
protected activities were motivating factors in Defendant’s decision to terminate her
employment.

59. As such, Defendant’s decision to harass, discriminate, fail to implement
corrective measures, retaliate, and terminate Plaintiff's employment is unlawful employment
practices, under 42. U.S.C. § 1981.

60. Asa proximate result of Defendant’s conduct, Plaintiff has sustained significant
damages, including but not limited to: great economic loss, future lost earning capacity, lost
opportunity, loss of future wages, loss of front pay, loss of back pay, as well as emotional
distress, mental anguish, humiliation, pain and suffering, consequential damages and Plaintiff
has also sustained work loss, loss of opportunity, and a permanent diminution of earning power

and capacity and a claim is made therefore.
Case 1:19-cv-01891-JEJ Document1 Filed 10/31/19 Page 8 of 10

IV. Relief Requested.
WHEREFORE, Plaintiff, Alicia Lacy, demands judgment in her favor and against
Defendant, County of York, Pennsylvania, in an amount in excess of $150,000.00 together with:
A. Compensatory damages, including but not limited to: back pay, front pay, past lost
wages, future lost wages. Lost pay increases, lost pay incentives, lost opportunity, lost
benefits, lost future earning capacity, injury to reputation, mental and emotional
distress, pain and suffering
B. Punitive damages;
C. Attorneys fees and costs of suit;
D. Interest, delay damages; and,
E. Any other further relief this Court deems just proper and equitable.

LAW OFFICES OF ERIC A. SHORE, P.C.

BY_Z-/ po

ROBER B-GRAFF, ESQUIRE (PA L.D. 206233)
Two Penn Center

1500 JFK Boulevard, Suite 1240

Philadelphia, PA 19102

Ph: 267-546-0138

Fx: 215-944-6124

Attorney for Plaintiff, Alicia Lacy

Date: 10/31/19
Case 1:19-cv-01891-JEJ Document1 Filed 10/31/19 Page 9 of 10

EXHIBIT “A”

 
Case 1:19-cv-01891-JEJ Document1 Filed 10/31/19 Page 10 of 10

EEOC Form 161 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Alicia Lacy From: Philadelphia District Office
32 West King Street, Apartment 3 801 Market Street
York, PA 17401 Suite 1300

Philadelphia, PA 19107

 

[| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.
Legal Unit,
530-2019-02154 Legal Technician (267) 589-9700

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

Other (briefly state)

NWO BOOUO

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

 

 

09/30/2019
Enclosures(s) Jartlie R. Williamson, (Date Mailed)
District Director
ce: Cory A. lannacone, Esq. Robert H. Graff, Esq.
PILLAR AUGHT LLC LAW OFFICES OF ERIC A. SHORE
4201 E. Park Circle 1500 Jfk Blvd., Suite 1240
Harrisburg, PA 17111 Philadelphia, PA 19102

02
